Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00341-CV
____________
 
THE
PAIN INSTITUTE OF TEXAS, P.A. and SHAFFIN A. MOHAMED, M.D.,
Appellants
 
V.
 
ROMANA
CASTRO, Appellee
 

 
On Appeal from the 133rd District Court
Harris
County, Texas
Trial Court Cause No. 00-28574
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed December 31, 2001.
On September 6, 2002, the parties filed a joint unopposed
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).